Citation Nr: 9911195	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran had active service from May 1968 to April 1970.  
Service in Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to an compensable evaluation for service-
connected bilateral hearing loss disability.

The July 1995 rating decision also denied a claim of 
entitlement to an increased evaluation for service-connected 
tinnitus, evaluated as 10 percent disabling.  However, in the 
substantive appeal received in October 1995, the veteran did 
not include this issue.  Thus, the issue of entitlement to an 
increased evaluation for service-connected tinnitus is not 
before the Board.  See 38 C.F.R. §§ 20.202, 20.302(c) (1998).  
The Board notes that the veteran is already in receipt of the 
maximum evaluation provided for tinnitus under 38 C.F.R. 
§ 4.87(a), Diagnostic Code 6260 (1998).


FINDINGS OF FACT

1. Competent and probative evidence demonstrates that veteran 
currently has an average pure tone threshold of 50 
decibels in the right ear, with a speech recognition 
ability of 96 percent, and an average pure tone threshold 
of 48 decibels in the left ear, with a speech recognition 
ability of 96 percent.

2. The veteran currently has Level I hearing loss 
bilaterally.



CONCLUSION OF LAW

The criteria for an increased (compensable) schedular 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107 (a) (West 1991).  When 
a veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).

Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
§ Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998); See also Francisco v. Brown, 7 Vet. App. 
55 (1994).

Under current VA regulations, the severity of hearing loss is 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal 
acuity, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service connection for bilateral sensorineural hearing loss 
was established in a April 1975 rating action, based upon the 
veteran's service medical records and an examination 
conducted in March 1975.  A zero percent evaluation was 
assigned, effective as of December 27, 1974.

In February 1995, the veteran filed a claim of entitlement to 
a compensable evaluation for service-connected bilateral 
hearing loss.

On the authorized VA audiological evaluation in June 1995, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
40
45
LEFT
40
45
45
40

The average pure tone threshold of the 1000, 2000, 3000, and 
4000 Hertz ranges was approximately 45 for the right ear and 
43 for the left ear.  Speech audiometry revealed a speech 
recognition ability of 92 percent in the right ear and 96 
percent in the left ear.

In October 1995, an uninterpreted audiological evaluation was 
conducted.  Speech audiometry revealed speech recognition 
ability of 96 percent bilaterally.

In October 1997, a hearing was conducted before a RO Hearing 
Officer.  The veteran testified that he suffered hearing loss 
as result of exposure to gunfire during service.  The veteran 
stated that after service he was employed for a while as a 
test driver, but since his mother became ill during the mid-
1980's, he has worked as her caretaker.  He testified that 
his hearing loss has interfered in normal daily activities 
such as going to the market or the bank because he cannot 
understand what people are saying.  The veteran contended 
that he had recently met a woman who was rated at thirty 
percent for her hearing loss disability even though she 
appeared to have less trouble engaging in normal conversation 
then he did.  The veteran described his problems as being 
able to hear but not to understand what it is he is hearing.  

At his hearing, the veteran submitted a number of medical 
texts and articles concerning hearing loss.  These articles 
explored the different causes and types of hearing loss, and 
many focused on the occurrence of varying levels of speech 
discrimination among patients with similar levels of hearing 
loss.  

On the authorized VA audiological evaluation in November 
1997, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
50
50
LEFT
45
50
50
50

The average pure tone threshold of the 1000, 2000, 3000, and 
4000 Hertz ranges was approximately 50 for the right ear and 
48 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.

Analysis

Since the veteran's claim is well grounded, the VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  In the instant case, the veteran has 
been provided a hearing and three audiological evaluations.  
The Board is satisfied that the veteran has been given 
adequate notice of the need to submit evidence and argument 
in support of his claim, and that all facts which are 
relevant to the present claim have been properly developed.  
As the Board is not on notice as to any other evidence which 
may be pertinent to the veteran's claim for a compensable 
evaluation for bilateral hearing loss, the Board finds that 
the duty to assist in the development of the veteran's claim 
has been fulfilled.  38 U.S.C.A. § 5107(a).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The most recent VA audiological 
evaluation available (November 1997) reveals an average pure 
tone threshold of 50 decibels in the right ear, and a speech 
discrimination ability of 96 percent in the right ear.  The 
audiological evaluation also reveals an average pure tone 
threshold of 48 decibels in the left ear, and a speech 
discrimination ability of 96 percent in the left ear.  
Applying these values to the rating schedule results in a 
numeric designation of Level I hearing in the both ears.  
Under DC 6100, a noncompensable evaluation is assigned where 
hearing is at Level I bilaterally.  The objective clinical 
evidence of record does not support a compensable evaluation 
for bilateral hearing loss.

The Board notes that another audiological evaluation was 
conducted in June 1995.  However, the findings were 
consistent with those of the November 1997 evaluation, and do 
not support a compensable evaluation for the veteran's 
bilateral hearing loss.  

While the veteran has contended that he is entitled to a 
compensable evaluation for his bilateral hearing loss, the 
mandatory requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  As described 
above, the most recent audiometric examinations are 
consistent with Level I hearing loss bilaterally, which 
warrants the assignment of a noncompensable disability 
rating.

The veteran has contended that VA has not fully addressed all 
of the evidence that he submitted, including various medical 
texts and articles pertaining to hearing loss.  The submitted 
texts and articles, while informative, are not probative in 
evaluating the severity of the veteran's current disability 
under the provisions of 38 C.F.R. § 4.85.  This regulation 
sets out the numeric levels of impairment required for each 
disability rating; these requirements are mandatory.  As 
discussed above, the present level of hearing disability does 
not call for a compensable disability rating.

The texts submitted by the veteran are general in nature.  
Medical texts and even medical opinions which are general in 
nature, speculative or equivocal cannot serve to prove a 
claim.  Cf. Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  The current level of the 
veteran's disability cannot be determined by reading an 
article generally pertaining to hearing loss.  Rather, the 
level of hearing loss in an individual must be determined by 
appropriate medical examination.

The veteran has also referred to case law in support of his 
claim, including Phillips v. Brown, 10 Vet. App. 25 (1997), 
and Hensley v. Brown, 5 Vet. App. 155 (1993).  However, 
Phillips pertained to the degree of specificity required to 
raise a valid claim of clear and unmistakable error, and 
Hensley pertains to the grant of service connection for 
hearing loss disability.  Neither case is probative in 
evaluating the severity of the veteran's current hearing loss 
under the Schedule.

The veteran further contends that the prior denials by the RO 
were based on the misapplication of 38 C.F.R. § 3.385.  
However, 38 C.F.R. § 3.385 deals with service connection for 
hearing loss.  The veteran is already service connected for 
his hearing loss disability, and 38 C.F.R. § 3.385 is not 
relevant with respect to this claim for an increased 
disability evaluation of that disability.

The veteran has emphasized that he believes that a higher 
disability rating is warranted for his service-connected 
hearing loss because he met another veteran who was 
purportedly 30 percent disabled due to hearing loss and that 
the other veteran's hearing loss was not as severe as his 
own.  The Board observes that the veteran is not a medical 
professional and is therefore not qualified to render 
competent medical opinions concerning the severity of his own 
disability, much less the level of the disability of another 
veteran.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, the evaluation of an individual veteran's 
disability is not based on comparisons to other veterans' 
disabilities but rather, as indicated above, by the 
application of the schedular criteria.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral hearing loss.  The benefit sought on appeal is 
denied.

Additional matter

The veteran's representative has requested that the Board 
consider the application of 38 C.F.R. § 3.321(b) (1998), 
which provides for an extraschedular evaluation where there 
exists such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The matter of 
entitlement to an extraschedular rating is referred to the RO 
for appropriate action.


ORDER

A compensable disability evaluation for bilateral hearing 
loss is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

